          Case 19-32825 Document 71 Filed in TXSB on 10/30/20 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                   ENTERED
                                                                                                        10/30/2020
IN RE:                                                   §
HL BUILDERS, LLC; aka CD HOMES,                          §        CASE NO: 19-32825
LLC                                                      §
       Target Debtor                                     §
                                                                  CHAPTER 11

                                                 JUDGMENT
                                           Resolving ECF Nos. 56, 61

         Pending before the Court is a single matter self-styled as “Application for Attorney’s Fees
and Costs Upon Dismissal of Involuntary Petition Pursuant to 11 U.S.C. § 303(i)(1)” (“Fee
Application”)1 filed by HL Builders, LLC f/k/a CD Homes, LLC (“HL Builders”) and Fuqua &
Associates, P.C. On May 20, 2019, HOUTEX Builders, LLC, 2203 Looscan Lane, LLC, and
415 Shadywood, LLC (collectively, “Petitioning Creditors”),2 filed an involuntary petition
against HL Builders. The involuntary petition was subsequently amended on July 11, 2019
(“Amended Involuntary Petition”), and after a full trial on the merits the Court found that the
Petitioning Creditors did not have standing to file the Amended Involuntary Petition, dismissed
the Amended Involuntary Petition, and because HL Builders neither consented to entry of an
order for relief nor waived its right to judgment under § 303(i), the Court permitted HL Builders
to file an application for fees and expenses pursuant to § 303(i)(1).3

       On April 9, 2020, Petitioning Creditors filed an objection (“Fee Objection”) to the Fee
Application and on June 10, 2020, the Court held a hearing on the Fee Application and Fee
Objection.4 After considering the pleadings on file, arguments of counsel, post-trial briefings,
evidence in the record and all applicable case law the Court finds that the Fee Application should
be granted in part and denied in part. It is therefore:

ORDERED that

    1. HL Builders, LLC is awarded $79,968.50 in reasonable and necessary attorney’s fees;
                                                                  5
       and $2,344.35 in expenses for a total award of $82,312.85.

    2. In the suit at bar, the rate that will be in effect on the date of the entry of the judgment
       will be 0.13% per annum until paid.6


1
  ECF No. 56
2
  ECF No. 1.
3
  ECF Nos. 52, 53.
4
  ECF No. 61.
5
  See ECF Nos. 56, 61.
6
  Post-Judgment Interest Rates, United States District & Bankruptcy Court Southern District of Texas,
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited October 30, 2020).
Case 19-32825 Document 71 Filed in TXSB on 10/30/20 Page 2 of 2




SIGNED 10/30/2020.


                               ___________________________________
                                       Eduardo V. Rodriguez
                                    United States Bankruptcy Judge
